 1

 2

 3

 4

 5

 6

 7
                                                                  JS-6
 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   QUY TRUONG, an individual              )   Case No.: 8:18-cv-02074-AG-KES
                                            )
12              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
13        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
14   MACY’S WEST STORES, INC.,              )
                                            )
15                                          )
                Defendants.                 )   [Hon. Andrew J. Guilford presiding]
16                                          )
                                            )
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27

28


                                           ORDER
                                    8:18-CV-02074-AG-KES
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees.
 5

 6

 7   IT IS SO ORDERED

 8   Dated: April 9, 2019                         ________________________________
 9                                                Judge, United States District Court,
                                                  Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                       8:18-CV-02074-AG-KES
